Fisher, J.,
delivered the opinion of the court.
This is an appeal from a decree of the Chancery Court of Amite county, sustaining a demurrer to the complainant’s bill.
The object of the bill is to enjoin a suit at law, commenced by the defendant Wells, as administrator of the estate of his deceased wife, to recover the value of a certain slave, the property of the intestate, and which it is alleged the complainant sold, and converted the money to his own use. The facts are as follows:— Mrs. Wells died about the year 1845, leaving an infant only a few weeks old; and this infant, being placed in charge of its grandmother, wife of the complainant, the defendant Wells, for the purpose of providing the means of supporting the infant, placed a slave named Andy in complainant’s possession, intending him to have the services of the slave, as long as the infant might remain a member of the complainant’s family. The complainant, about a year thereafter, sold the slave, alleging his vicious and dangerous habits as the reason for so doing. The defendant, some eight years thereafter, 'took out letters of administration on his wife’s estate, and brought the action enjoined, at law, to recover the value of the slave. It is alleged, as a reason for coming into a court of equity, that the complainant cannot make his defence at law. The main defence relied on is, that under the terms of the arrangement between the complainant and defendant, the former acquired the life *160estate of the latter in the slave, and that he should not be permitted to recover either hire, or interest on the money, during this period.
Admitting the contract, or arrangement, to be as contended by complainant, he can still make his defence at law. Wells can recover nothing as administrator, which belonged to him individually ; and if it be true that he had a life estate in the slave, this being his individual interest, he cannot recover for the same, either in the shape of hire or interest on the money. He sues upon his title as administrator, and this title is alone in controversy; and without deciding whether he has such title, it will be sufficient to say, that the defence can be made, if there be any, as well at law as in equity.
Decree affirmed.